Citation Nr: 1225818	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-22 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to specifically include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for residuals of a stroke, to include as secondary to an acquired psychiatric disorder.  

4.  Entitlement to service connection for residuals of a hysterectomy. 

5.  Entitlement to service connection for diabetes mellitus.  




REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 1973 and from November 1974 to September 1978.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision.  

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

In February 2011, the Board remanded the Veteran's claim.  The directed development has been completed, and as such there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The evidence of record fails to corroborate the occurrence of the Veteran's reported stressor. 

2.  Service connection is denied for any acquired psychiatric disability as a result of the Veteran's military service and, therefore, no disability (to include hypertension, stroke residuals, hysterectomy residuals, or diabetes mellitus) may be service connected as is secondary to such a disorder.

3.  The weight of evidence is against a finding that the Veteran's hypertension, hysterectomy, or stroke either began during or were otherwise caused by her military service. 

4.  The evidence does not establish that the Veteran has been clinically shown to meet the diagnostic criteria for diabetes mellitus at this time.


CONCLUSIONS OF LAW

1.  Criteria for service connection for an acquired psychiatric disorder, to specifically include PTSD,  have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).
 
2.  Criteria for service connection for residuals of a stroke, to include as secondary to an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).
 
3.  Criteria for service connection for residuals of a hysterectomy have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  Criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

5.  Criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  When aggravation of a veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability - but only that degree - over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Acquired psychiatric disorder, to include PTSD

The Veteran asserts that she has PTSD as a result of several incidents that allegedly occurred during her time in military service, including, primarily, a sexual assault that she reports having occurred while she was stationed at Fort Ord.  

To establish entitlement to service connection for PTSD a Veteran must provide: 1) medical evidence of PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The regulations recognize that sexual assaults are often unreported.  As such, when a post-traumatic stress disorder claim is based on an in-service personal assault, the regulations authorize the use of evidence from sources other than a veteran's service records to corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4).   

It is noted that during the course of the Veteran's appeal, VA modified the regulations for addressing PTSD claims.  However, the Court has determined that the modified 38 C.F.R. § 3.304(f)(3) is not applicable to claims for service connection for an acquired psychiatric disorder, to include PTSD, due to episodes of sexual harassment and sexual assault that occurred during service.  Acevedo v. Shinseki, 2012 WL 2686114 (U.S. Vet. App. July 9, 2012).  As such, no discussion of the revised regulations is necessary in this case.  In any event, the modification would not provide a basis to grant this claim, so the issue is moot.    

In May 2006, the Veteran filed a claim seeking service connection for a mood disorder, she asserted that in 1972 she was treated for anxiety and cognitive disorders at Fort Ord, which she alleged had persisted to the present time.  She added that she was also filing for sexual trauma, asserting that while stationed at Fort Ord, she was harassed by GB, a gay female.  She stated that she tried to report the alleged harassment to a superior officer, but maintains that he was gay as well, which caused serious problems.  She asserted that she was given an Article 15 for fighting gay women.  

She also reported that a female soldier from her unit at Fort Ord, GB, married a gay woman in 1973 and was on the cover of Jet magazine (and the Veteran submitted the article from the magazine). The intended purpose of submitting the article appears to be an effort to show that homosexuality was widespread at Fort Ord while the Veteran was stationed there.  However, the article suggests that the two women were actually getting married in an effort to get discharged from service. 

At a hearing before the Board in December 2010, the Veteran testified that at night she would hear women crying in the barracks because gangs of women would allegedly come into the room, drag off various women, and sexually assault them.  The Veteran asserted that on one occasion five or six or seven women came into her barracks room, overpowered her, and took her off base, where they allegedly sexually assaulted her all night.  She later testified that she was so shaken up by this incident that she went to the hospital (she stated that the hospital visit occurred in February 1973).  She also asserted that while in the barracks she was assaulted by four individuals and that she cut one of them on the leg.

The Board must first determine whether the Veteran's reported stressor(s) can be corroborated.  To this end, it appears that the Veteran has reported two separate incidents in service, one in which she was allegedly kidnapped and sexually assaulted, a highly serious offence, and a second incident in which she was involved in a fight in her barracks. 

With regard to the incident involving the fight in the barracks, the Veteran wrote in a November 2006 stressor statement that she was sitting in her barracks when GB and another woman came in.  She stated that the barrack's sergeant was there, and they began to talk "sex talk."  The Veteran stated that she tried to ignore them, but when she got up to leave the women blocked her way and pushed her back to her seat.  She stated that she grabbed the bottle of soda she was drinking and began hitting her.  The Veteran asserted that GB jumped in and the three of them were fighting, until other women eventually came in, including the barrack's sergeant.  

This statement is inherently inconsistent as the sergeant could not both be initiating the fight and thencoming into the room in the middle of the fight.  The Veteran stated that the military police tried to make the incident out to be a simple fight, but she maintains that she was simply trying to protect herself from gay women.

At her hearing, the Veteran testified that while in the barracks she was assaulted by four individuals and that she cut one of them on the leg.

As noted, the Veteran's statements (both oral and written) lack consistency as to the details of her reported stressor.  At hearing, the Veteran's testimony was, a best, inconsistent.  At hearing she appeared clearly to be a highly inaccurate historian of events in her military service.  She did not appear credible, which only provides evidence against her claim.  

Moreover, the Veteran's service personnel records, which contain the accounts of the various parties that were involved in the fight in the barracks, also conflict with her current assertions.  The service personnel records also show that the Veteran was given an Article 15 as a result of a fight she initiated in her barracks.  This is not simply a situation where her stressors are not confirmed by the evidence, but the evidence actively conflicts with her stressor statement.

As noted, the statements that are of record from the investigation differ significantly from the Veteran's current account of the incident.  The service personnel records contain statements from two female soldiers, MP and GK, as well as the Veteran's statement.

MP, who was assaulted by the Veteran, stated that she was sitting in a room when the Veteran entered.  The Veteran reportedly told MP that she had heard MP was telling all the WAC girls that the "black" girls did not like her.  The Veteran then reportedly began talking about racial problems.  At some point, the Veteran apparently grabbed MP by the collar and then in the ensuing scuffle picked up an empty coke bottle and broke the bottle on MP's left ankle, before further threatening MP.  MP stated that she then ran out of the room and informed her commanding officer about the incident.  When asked who else was in the room, she stated that GK was in the room.

GK wrote that MP was approached by the Veteran who started to argue with her about race relations in the barracks.  She indicated that the Veteran grabbed MP by the collar, then picked up an empty coke bottle and broke it on MP's ankle.

The Veteran also recorded a statement about the incident.  However, it is noted that even this statement, which the Veteran signed as accurate at the time of the fight, conflicts with the Veteran's current version of events.  Specifically, the Veteran indicated that she had asked MP why she wanted to go to the barrack's sergeant and tell her that all the "black girls" in the barracks hated her (MP).  She then told MP that she brought it on herself by the way she acted.  Then she reported that she picked up a coke bottle and when MP tried to kick her, she hit MP on the ankle.  When asked who else witnessed the incident, the Veteran stated that GK was there, but she did not mention anyone else.  It is noted that there was no mention of any GB in any of the reports of the incident.

As an initial point, the Board notes that the contemporary evidence that was recorded close in time with this incident shows that the Veteran provoked the fight, that it was racially motivated, and that the only people in the room were the Veteran, the girl who was assaulted (MP), and one witness.  Conversely, when the Veteran has recounted the event approximately 30 years later, she has indicated that she was assaulted (as opposed to being the assaulter), that four women assaulted her (when the record shows that aside from the Veteran only two other women were present in the room), and that the fight was because gay women were trying to assault her (when the record shows that the fight was racially motivated).  

It is also noted that the Veteran identified GB as one of the parties to the fight in the barracks, but there is no support for such an assertion in the personnel records as GB is not mentioned at all.  It is also noted that the Veteran has alleged that GB was one of the female soldiers who allegedly kidnapped and then sexually assaulted her.  However, yet again, there is no support for such a link.

The Board sympathizes with the Veteran's situation, recognizing that she has suffered multiple cerebral vascular accidents which have caused progressive dementia (per the May 2006 VA examination)(it was also noted in a September 2004 VA treatment record that the Veteran had been experiencing difficulty with memory since her strokes).  The Board also accepts that it is difficult to remember events which transpired more than three decades earlier.  However, the fact remains that the Board is charged with evaluating the credibility of the evidence, including testimony; and in this case the Veteran's current accounts of the in-service fight vary greatly from the contemporaneous evidence that described it.  Having weighed the various accounts of the incident, the Board finds the accounts that were recorded in the Veteran's service personnel records to be more probative than it does the Veteran's more recent statements about the incident.  The evidence that was recorded in service contains three sworn statements which were provided by the all the people who were present in the room.  These statements are generally consistent.  Conversely, the Veteran's current statements vary wildly, changing the number of people involved in the fight and placing people including GB and the barrack's sergeant in the room during the fight when it is clear from the sworn statements that this was not the case.  As such, her current statements are simply not found to be as probative as the evidence that was documented in 1973.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

In addition to her report about the fight in the barracks, the Veteran has also reported a second incident in which she was allegedly kidnapped out of the barracks at knife point by four women, including GB, and taken off base where she asserts that she was sexually assaulted.  She stated that she never told anyone at Fort Ord about the incident, but went home soon after and told several people about it, and she added that she had told her ex-husband that something had happened in the barracks. 

In her substantive appeal, she indicated that she went to the base hospital after the incident and was reportedly prescribed Elavil for anxiety.  She also asserted that she met and married her husband soon after that, but she reported that the marriage failed because she still was coping with the assault.  

Service treatment records do not support the Veteran's contention.  Service treatment records show that on a periodic medical examination in September 1973, the Veteran was found to be psychiatrically normal, and she specifically asserted that she was in good health.  On a reenlistment physical in November 1974, the Veteran was again found to be psychiatrically normal, and she specifically denied having ever experienced any frequent trouble sleeping, depression/excessive worry, or any nervous trouble of any sort.  At her separation physical in August 1978, the Veteran was again found to be psychiatrically normal.  

Further, there is no record of the Veteran ever being prescribed Elavil.  There is also no indication of missing records as several treatment record are contained in the Veteran's claims file from her time at Fort Ord.

In support of her claim, the Veteran has submitted lay statements from two individuals who reported that they were at Fort Ord in April 1973, and that the Veteran told them she was experiencing sexual abuse in the barracks.  The individuals state that they told the Veteran to report the incident to the next level of command and, about a week later, they heard that the Veteran was involved in a fight.  See lay statements from A.H. and P.W., dated October 2008.  

The Board remanded the Veteran's claim in February 2011 to determine whether either A.H. or P.W. was actually stationed at Fort Ord in April 1973.  

In response, the RO contacted both gentlemen and asked for their social security numbers and for permission to verify their service.  

Unfortunately, while both men provided the requested information, the National Personnel Records Center (NPRC) determined that records did not establish that either man was stationed at Fort Ord in April 1973.

It is also noted that while both friends stated that they heard the Veteran was in a fight a week later, the service personnel records show that the fight occurred in October 1973, six months later, not a week later (as they suggested).  The statements are found not credible.  

The Veteran also submitted a statement from AC who wrote a letter in November 2009, indicating that he knew the Veteran prior to service, and recalling that she had written him while they were both in service that she had been arrested for fighting four women that had assaulted her sexually at Fort Ord.  However, as noted above, the Veteran's service personnel records disprove this account of the incident.  The Veteran's own statements at separation (a point at which there would be no reason not to indicate that the stressor had occurred as she was leaving the service). 

As described, the evidence of record simply does not corroborate the Veteran's reported stressor, and actually provides evidence against her contentions/stressors that is of high probative weight.  The Veteran's statements are full of contradictions and differ substantially from the contemporaneous documents.

The Board acknowledges that the Veteran has been diagnosed with several acquired psychiatric disabilities, including PTSD, and that the VA social worker who has been working with her has related the diagnosis of PTSD to the Veteran's reported military sexual trauma.  The Board acknowledges that the opinion of a medical professional may be sufficient, in some cases, to establish the occurrence of a military sexual trauma.  However, in this case, there is no indication that the social worker was apprised of the numerous inconsistencies in the Veteran's statements.  
For example, in a September 2007 record, the social worker stated that the Veteran had been attacked by four women while she was in the service.  However, as described, the personnel records show that the fight was between the Veteran and one other solder and was not of a sexual nature.  As described, these inconsistencies undermine the probative value of both the Veteran's statements, and the value of any statement which relies on the Veteran's statements as fact.  As such, the Board concludes that the social worker statements are not sufficient to establish the occurrence of the Veteran's reported stressor.  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).

However, as the reported stressor has not been corroborated, the Board finds that no diagnosis based on such an in-service experience can establish that the stressor occurred, and therefore, the criteria for service connection for PTSD have not been met.

The Board has also considered whether service connection is warranted for an acquired psychiatric disability, other than PTSD.  In this regard, the Veteran initially filed for service connection in 2006 for a mood disorder, and she has been diagnosed with depression and with a cognitive disorder during the course of her appeal.  

However, as described above, the Veteran's service treatment records were negative for any psychiatric treatment in service, and she was not diagnosed with any acquired psychiatric disability.  The Veteran has reported that she sought psychiatric treatment and was prescribed Elavil following the alleged incidents in 1973.  However, there is no record of any such treatment, and the Veteran herself, in fact, specifically denied any frequent trouble sleeping, depression/excessive worry or nervous trouble of any sort on a medical history survey completed in November 1974 (which would have been after the date she alleged that either of her reported stressors occurred).  The Veteran was also found to be psychiatrically normal at her November 1974 examination, and then again at her separation physical in 1978.  As such, the service treatment records do not support a finding that the Veteran's acquired psychiatric disability began during her time in service.  

Following service, the Veteran's claims file is silent for any psychiatric treatment for many years.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  In fact, no records describe any psychiatric treatment until after the Veteran's strokes, and no medical professional has related a psychiatric disability other than PTSD to the Veteran's military service, which only provides more limited evidence against this claim.  

The Veteran was provided with a VA psychiatric examination in June 2006, but the examiner opined that the Veteran had dementia secondary to her stroke and an adjustment disorder with depressed mode, but no psychiatric diagnosis was related to the Veteran's military service.

As such, the criteria for service connection for an acquired psychiatric disability, other than PTSD, have not been met, and the Veteran's claim is denied. 

Hypertension, to include as secondary to an acquired psychiatric disorder

In May 2006, the Veteran filed a claim seeking service connection for hypertension, she asserted that in 1972 she was treated for hypertension at Fort Ord, which she alleged had persisted to the present time.

However, contrary to her assertions, the Veteran's service treatment records fail to show that the Veteran was ever actually diagnosed with hypertension, or even treated for high blood pressure, during her time in military service.  The Veteran's blood pressure was measured on a number of occasions during service, but repeatedly failed to show hypertensive levels:

Date
Blood Pressure 
Date
Blood Pressure
November 1974
(reenlistment physical) 
112/70
January 1977
112/76
March 1976
110/72
February 1978
100/70; 100/60
May 1976
100/64; 104/70
June 1978
120/80
August 1976
114/70
August 1978
(Separation physical) 
100/56; 130/80; 100/70
October 1976
110/60
September 1978
116/64

The Veteran was not diagnosed with hypertension while in service, to include at her separation physical in August 1978.  She also specifically denied having ever experienced high blood pressure on a medical history survey completed in November 1974.

Following service, the Veteran's claims file is void of any medical records showing when she was first actually treated with/diagnosed with hypertension.

The Veteran has generally related the onset to around the time of separation.  For example, at a July 2006 VA examination, she reported having experienced hypertension for 32 years, which would have placed the onset around 1974; but the examiner did not endorse such an onset, and, as described, blood pressure tests from around that time were consistently in the normal range.  In an August 2004 treatment record, the Veteran reported that she had experienced hypertension for 24 years that had been treated since 1989.  However, this reported onset, if taken as accurate, would mean that the Veteran's hypertension had actually begun several years after she left service (this only provides more evidence that the Veteran is an inaccurate historian).  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, in this case, the Veteran's reports as to the onset came many years after she separated from service, and after she suffered a stroke which left her memory impaired.  Thus, while a lay person such as the Veteran could be considered competent to report when she was first diagnosed with a condition such as hypertension, in this case the Veteran has reported multiple onsets for her hypertension which are both during and following service.  This inconsistency undermines the credibility of her statements and greatly diminishes the weight afforded to them.  

The Board acknowledges that the Veteran's series of strokes have greatly impaired her memory, and the Board believes the Veteran may not be deliberately trying to mislead VA.  However, the fact remains that the dates of onset she has reported have varied, and to the extent that she has asserted that hypertension was diagnosed while she was in service is flatly dispelled by her service treatment records which show no signs of hypertension either during service or at her separation physical.

The Veteran has asserted on several occasions (in her substantive appeal and at her Board hearing ) that she believes that her hypertension was a direct result of stress, nightmares, mood disorder, depression related to her time at Fort Ord.  However, no medical professional appears to have endorsed such a theory, and moreover, no psychiatric disability has been service connected.
 
Additionally, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of her hypertension.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, her opinion is insufficient to provide the requisite nexus between her hypertension and either her military service or a service connected disability.
 
Thus, as the criteria for service connection for hypertension have not been met, the Veteran's claim is denied.

Residuals of a stroke, to include as secondary to an acquired psychiatric disorder

In May 2006, the Veteran filed a claim seeking service connection for a cerebral vascular condition, but provided no explanation as to why she felt such a condition was related to her military service.

In her substantive appeal, the Veteran alleged that while she had a successful career following service, her personal life deteriorated and she became overwhelmed with depression and stress.  She felt that this pressure triggered her stroke.

In July 2006, the Veteran was provided with a VA examination, but no opinion was rendered as to the etiology of her strokes.

At the December 2010 Travel Board hearing, the Veteran testified that she believes the PTSD related stress caused her to have a stroke.  However, as a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, her opinion is insufficient to provide the requisite nexus between her stroke and her military service.
 
The fact remains that the Veteran did not experience a stroke for several decades after separating from service; and, aside from her contentions, no evidence of record has even suggested that any of her strokes were the result of her military service.  Moreover, to the extent that the Veteran believes that any/all of her strokes were the result of PTSD, service connection has not been granted for PTSD, and this would not therefore support a grant of service connection.  As such, the criteria for service connection have not been met, and the Veteran's claim is denied.
Residuals of a hysterectomy

In May 2006, the Veteran filed a claim seeking service connection for a hysterectomy, but provided no explanation as to why she felt such a condition was related to her military service.  The evidence shows that the Veteran underwent a hysterectomy in 1982 to treat ovarian cancer.

In July 2006, the Veteran was provided with a VA examination at which she reported that the condition had existed since 1983.

At her hearing before the Board the Veteran stated that she had a hysterectomy in 1982.  However, she testified that while in service he had experienced heavy bleeding and fibroids which she essentially felt was a precursor to the ovarian cancer. 

Service treatment records were reviewed and confirm that the Veteran gave birth in April 1974 was treated for abdominal cramps in September 1974.  However, no problems related to this issue were noted at a physical in November 1974.  In September 1975, the Veteran was seen with complaints of vaginal bleeding for three days.  She was started on birth control, and was to be reevaluated in four weeks.  However, no subsequent menstrual problems were noted in the service treatment records, and at separation in 1978, no problems regarding this issue were found.

There is no dispute that the Veteran underwent a hysterectomy in the early 1980s as a result of cancer.  However, there has been no suggestion from any competent source that the Veteran's cancer began to develop while she was in service, or that the cancer was otherwise caused by her military service. 

The only evidence that has even suggested that the Veteran's hysterectomy was the result of her military service was the Veteran's own statements.  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, her opinion is insufficient to establish that her hysterectomy was necessitated by something that either began during or was otherwise caused by her military service.  

Thus, as the criteria for service connection have not been met, the Veteran's claim is denied.

Diabetes mellitus

In May 2006, the Veteran filed a claim seeking service connection for diabetes, but provided no explanation as to why she felt such a condition was related to her military service.

In July 2006, she was provided with a VA examination at which she stated that the condition had reportedly existed since 1974.  However, the examiner stated that a diagnosis of diabetes mellitus was not possible because there were no findings to support such a condition.

In a notice of disagreement received in September 2007, the Veteran asserted that she was borderline diabetic and was on a special diet.  She stated that she believed that the condition was a result of high blood pressure, although she provided no basis to support such an assertion.

At her hearing before the Board the Veteran was asked, directly, whether she had diabetes, to which she replied no.  She said that she had been diagnosed as borderline diabetic. 

Medical records from VA and from the Social Security Administration (SSA) fail to show that the Veteran has been diagnosed with diabetes mellitus, and even she has acknowledged that she has not actually been diagnosed with diabetes mellitus.  As such, the Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported diabetes mellitus; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for diabetes mellitus is denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in May and July 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above, including providing specific information about what types of evidence could be used to substantiate a claim based on in-service sexual assault.  The July 2006 letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained to the extent they are available.  The Veteran acknowledged that no records from a Dr. H were available.  Service treatment records and service personnel records have also been obtained, as have SSA records.  Additionally, the Veteran testified at a hearing before the Board.
The Veteran was also provided with a VA examination for her diabetes mellitus claim which provided all the evidence necessary to evaluate that claim.

The Veteran was also provided with several VA examinations to address her other claimed issues (the reports of which have been associated with the claims file).  While the examination reports did not contain any opinion as to the etiology of several of the Veteran's claimed conditions (hysterectomy, hypertension, or stroke),  no competent evidence has even suggested that any of those conditions were in any way related to her military service, to include any exposure therein.  As such, VA's duty to provide an examination was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disabilities are related to her military service is her own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  

While PTSD has been indicated, the evidence of record has not corroborated the Veteran's reported stressor (in fact - the evidence provides highly probative records against the alleged stressors, including some of the Veteran's own statements at separation) and therefore, a psychiatric opinion need not be obtained.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for an acquired psychiatric disorder, to specifically include PTSD, is denied.  

Service connection for hypertension, to include as secondary to an acquired psychiatric disorder, is denied.

Service connection for residuals of a stroke, to include as secondary to an acquired psychiatric disorder, is denied.  

Service connection for residuals of a hysterectomy is denied. 

Service connection for diabetes mellitus is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


